FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN MICHAEL CRIM,                               No. 11-16458

               Petitioner - Appellant,           D.C. No. 1:10-cv-01600-OWW

  v.
                                                 MEMORANDUM *
MICHAEL L. BENOV, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Federal prisoner John Michael Crim appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Crim contends that the Bureau of Prisons (“BOP”) was required to designate

the programs that would qualify him for the full 12-month placement in a

Residential Reentry Center (“RRC”), under the Second Chance Act of 2007

(“SCA”). The district court did not err in dismissing Crim’s petition because the

SCA does not mandate that the BOP designate which of its programs would make

a prisoner eligible for placement in an RRC. See 42 U.S.C. §§ 17501-17555; 18

U.S.C. § 3624(c).

      AFFIRMED.




                                         2                                   11-16458